Earl Warren: -- Sailors et al.versus Board of Education of the County of Kent, Mr. Beytagh --
Francis X. Beytagh, Jr.: Mr. Chief Justice --
Earl Warren: -- you may continue your argument.
Francis X. Beytagh, Jr.: Mr. Chief Justice and may it please the Court. To continue from yesterday, I'd like for a few minutes to discuss Reynolds versus Sims. Now Reynolds and its companions were of course state legislative cases and the cases before the Court presently are -- involved local governmental bodies. But in our view, Reynolds was grounded on the basic principle that the citizen's vote could not be debased or deluded in effect on the basis where he resides. And that they touched on a democratic government as equal representation for equal numbers of people. Now in our view, those basic constitutional principles are just as applicable at the local level as they are at the state level. It seems --
Speaker: How far down the line would you carry it at the (Inaudible)?
Francis X. Beytagh, Jr.: It seems to me, Mr. Justice Harlan, that at least prima facie every time you have a situation in which a body is elected under state law by the people. And the members of that body are elected from districts. That those districts should be substantially full in population or that an equivalent arrangement which would accord appropriate weight to the votes be established.
Speaker: Irrespective of the government (Inaudible)?
Francis X. Beytagh, Jr.: I would think so. It seems to me that you may reach a point where some concept of de minimis is involved but it seems to me that that's a judgment for the states and the local bodies to make. If they decide that they want to have the body elected, presumably it's supposed to represent the constituency that's electing it.
Abe Fortas: Would you evaluate the purposes of a decision one of these issues? Would you evaluate the functions performed by the body? And if so, what criteria would you take into account or would you apply this for all the elected bodies regardless of what they do? For example, if they're purely advisory, number one. Number two, suppose that they're purely administrative as distinguished from exercising legislative or quasi legislative powers. And number 3, suppose a -- you exercise legislative or quasi legislative powers. You're not suggesting those three are the right categories but --
Francis X. Beytagh, Jr.: Yes.
Abe Fortas: -- I am asking you whether you have described any importance to the function of the body?
Francis X. Beytagh, Jr.: I think the functions are important. I think the difficulty has to do with setting up some workable criteria. How do you decide whether a body is legislative or quasi legislative? It seems to me that a rule that would subscribe only bodies exercising something like substantial or important or basic governmental powers could be evolved. But the problem of trying to apply that rule in each individual case it seems to me would be a never ending one.
Abe Fortas: Well I understand that but I was wondering whether you had given consideration to the functional problem and what's your observation would be difficult as it may be to apply it?
Francis X. Beytagh, Jr.: Well, it seems to me that if the state of a local body decides that its members are going to be elected and they're going to be elected from districts, then they've made a judgment that that body is intended to be representative of the electorate. And if they feel that it's important enough to handle it that way and the people feel that it's important enough to handle it that way, then I'd be inclined to think that the Court should go along with that judgment. And now --
Abe Fortas: Well, if that (Voice Overlap) --
Francis X. Beytagh, Jr.: -- if they disagree and they want to have it appointed or they want it elect at some other way at large or whatever, then that's open to them under the way that we view these cases.
Abe Fortas: That's what I was trying to get at, the position of the United States then as represented by you --
Francis X. Beytagh, Jr.: Yes sir.
Abe Fortas: -- is that the function performed by the body is an irrelevance. Is that so? I don't want to question you whether --
Francis X. Beytagh, Jr.: This isn't is -- I don't think it's substantial problems that might first appear because as we point out the bodies that are elected and are elected from districts are generally those bodies that perform important substantial governmental functions. Then as you shade off into bodies that various kinds of special districts, particularly those who would like taxing power, they're generally not elected from districts anyhow. Very few of them are.
Abe Fortas: Well, the Sailors case for example --
Francis X. Beytagh, Jr.: Yes, sir.
Abe Fortas: -- presents a body with certainly with mixed functions does have within some restricted perimeter, taxing power and bonding power but its functions to include some advisory functions. I don't know how one evaluates those or ways on one against the other on which is more important but it is a mixed body.
Francis X. Beytagh, Jr.: I think it's clear that the body's functions are quite limited in the Sailors case and we don't --
Potter Stewart: The point I gather that my Brother Fortas is suggesting, my questions is this that in Reynolds against Sims, to which you're now directing your attention, it was clear that what was there involved were representative, legislative bodies. But we're now embarking under the unchartered area, many -- an intimate drive different local units with various purposes. And take for example a conservancy district with the precise and limited powers in a certain county let us say, where it may be of utmost importance that each unit in our county be represented on the conservative -- conservancy district in order for us to -- in order for it to be able to perform its precise function of allocating the war or the -- whatever natural resource its concerned with. With -- in other words, quite a different purpose from an ordinary state legislature with broad and generalized legislative power.
Francis X. Beytagh, Jr.: Yes, sir but --
Potter Stewart: You're suggesting that the same Reynolds against Sims rule should inflexibly apply all the way down the line regardless of purpose, is that --
Francis X. Beytagh, Jr.: I don't think it's so inflexible, Mr. Justice Stewart, because before it would apply, a judgment has to be made at the state or at the local level that this body will be composed to members elected or chosen in a way that would indicate that the intention is that it'd be a body that represents the people that it'd be elected. And they don't have to do it that way.
Potter Stewart: Well --
Francis X. Beytagh, Jr.: They could set it up anyway they want to.
Potter Stewart: (Inaudible) question to that, let's say that the -- it's decided that the best kind of representation on this imaginary conservancy district of mine is to have one representative from each geographical unit affected by -- for the distribution of this resource, water, regardless of how many people reside in each geographical district. Now, if that's the policy decision made, that's what's made. But you're telling us, I gather, that that would be unconstitutional.
Francis X. Beytagh, Jr.: When you get to a special function district such as a conservancy or a sewerage or a drainage district, it seems to me that it isn't out of the question, if a rational basis is ordered by the state in setting the thing up to allow some deviations from a population basis. But it seems to me that until you reach a position in which you have a rational basis established, and shown, and demonstrated, then as a prima facie matter that these bodies as well as the general function bodies should be covered by the equal population principles so long as they're elected from districts.
Speaker: (Inaudible)
Abe Fortas: One of the -- it's a very important question on which I hope would have the help of the United States. And you're now saying that if it's a special purpose district, as I understand you or a special purpose body elected under state law, then this Court ought to take a look at whether the method provided for selecting the members of that body has a rational basis which is a substantial modification of --
Francis X. Beytagh, Jr.: I don't think it is at all.
Abe Fortas: (Inaudible) before.
Francis X. Beytagh, Jr.: No, sir. We developed in our brief in a section directed towards special districts, several pages of various distinctions that might be suggested or made. We say in that part of the brief that in our view, as a prima facie matter where they're elected from districts, we feel that the principle ought to apply. What I said is that if a state in a given situation of a special function district can show that it's set up in a particular way that it deviates to some extent from population because the impact of the body, when it does, relates to certain people living in one part of the area in a different way than it does to those living elsewhere, then I think that question is open. And I don't think that --
Abe Fortas: Well, why wouldn't that apply to a situation let's say like Sailor? Well, let's suppose that -- let's bury the facts a little bit. And let's suppose that the county school board, I suppose is a very large county geographically. And that some of the school districts, which are small in terms of population were in remote parts of the county. And the state says that because of the difference in the problems of the school district located in the urban centers in these remote school districts, we think we ought to have one representative from each district on the county school board. Now, is it your position that we should or we should not take that --
Francis X. Beytagh, Jr.: Well, I'd --
Abe Fortas: -- into account?
Francis X. Beytagh, Jr.: I wouldn't slide that quickly into saying that they should therefore have one representative from each school district.
Abe Fortas: I'm telling what the state -- supposing that that's what --
Francis X. Beytagh, Jr.: Yes.
Abe Fortas: -- the state says, should we then evaluate whether there is or is not a justification just as you say we should in the case of special purpose districts?
Francis X. Beytagh, Jr.: Well, I would think that if the body has, as we point out in the brief, the body has taxing power overall the people. And it's a little bit difficult to say that they can do this thing. The kind of bodies that I'm really talking about are ones that based -- board qualifications on things like property ownership. Some of these districts, it seems to me, that -- that may makes -- that they may make some sense because the impact of their action is on people that own property. And their taxing power relates to people that own property and not to the elected generally. But I had -- I have great difficulty with the hypothetical that you've posed because it seems to me that it's not a necessary conclusion that you represent each school district just because some of the school districts may have unique problems. You may ensure that some of them that have these unique problems have some representations.
Abe Fortas: Well, I don't want to press anymore on this line but I want to suggest to you that there's a difference between whether the reason is valid and whether the reason is legally relevant. And you started of with an absolute proposition with respect to something like the school district which should make reasons of a state may have for deviating from a one man, one vote formula, make those reasons irrelevant. And then it wouldn't matter whether the reasons are good, bad, or indifferent that a state had. And if the real question now -- I'm putting to use; whether there is any such thing in your judgment, your submission to us as a constitutionally acceptable reason for a state deviation from the one man, one vote rule.
Francis X. Beytagh, Jr.: I think there may be some in limited situations of special function bodies. I don't think any of that's before the Court presently but obviously, these decisions are going to bear upon those questions also, I suppose.
Hugo L. Black: Where do you stand on the Sailor case?
Francis X. Beytagh, Jr.: Pretty close to the middle. We feel that unbalanced the judgment below should be reversed. I think it's a very close question.
Hugo L. Black: Say, reversed?
Francis X. Beytagh, Jr.: Yes, sir.
Hugo L. Black: Mr. -- was it appointed board?
Francis X. Beytagh, Jr.: I don't think that it's fair to say that the board was appointed. The statutory scheme there it says that this assembly elects the body in a nominating arrangement is such that it follows an election sort of pattern.
Byron R. White: The people didn't elect this board, didn't they?
Francis X. Beytagh, Jr.: No. Squarely, the people don't (Voice Overlap) --
Hugo L. Black: I thought the school district board is elected.
Francis X. Beytagh, Jr.: Sir?
Speaker: I thought the school district board selected one?
Francis X. Beytagh, Jr.: Right. They select a representative that meets with the representatives of the other school districts and selects the five board members.
Hugo L. Black: Suppose this was an equalization board that was selected in this manner, would you rule that that was under Reynolds and Sims?
Francis X. Beytagh, Jr.: What kind of board, sir?
Hugo L. Black: Equalization board, tax equalization board, to see if whether or not my tax isn't yours if -- they're and (Inaudible).
Byron R. White: And each county sends their representatives to the states and the (Inaudible) equally, equalization board that this is the board who adjust taxes. Just to consider cases involving discrepancies and discriminations in Texas or whatever they have?
Francis X. Beytagh, Jr.: I think probably not because I would -- I'd think that -- that as an initial matter, your question whether that Board was intended to be a representative of the people on the first place. And that's the difficult question it seems to me of the Sailors case in the elections scheme that exists there. They argue that the county board is supposed to be representative of the school districts. And therefore, since there isn't any right to vote conferred by state law, their -- the Reynolds principle doesn't apply. I think its --
Byron R. White: And the school districts as such claimed the protection of the Fourteenth Amendment?
Francis X. Beytagh, Jr.: No, they can't. I think that's quite clear, there are enough persons. It seems to me there's a danger in that case. The danger lies in sanctioning this kind of two-step election arrangement because I don't know what would happen if a state decided to set its state legislative apportionment of this way. Suppose a state said that each county clerk shall meet together and pick the members of a legislature, I would have some difficulty with that. And I also have some difficulty in distinguishing --
Hugo L. Black: That's what the difference, isn't it?
Francis X. Beytagh, Jr.: Well I don't know how different it is. They would be elected by the people --
Tom C. Clark: Legislature passes the law. Ordinarily, they're elected by the people while the tax board, I'm sure some states may elect them but I don't know any.
Francis X. Beytagh, Jr.: I think Sailors is a close and difficult case. And we point out in our brief that if the Court is concerned about the two-step election scheme that exist there that we would submit that nevertheless, most school boards are directly elected by the people. And that they at least should be covered by the equal population principle where they're elected from districts.
Tom C. Clark: But I thought we get into this on a proposition that had to be an ambiguous discrimination, something that had no reason to it. And certainly it's reasonable for a dual board to be selected like this has been all over the country, isn't it right in the district?
Francis X. Beytagh, Jr.: Well, that's where --
Tom C. Clark: The judges select these two boards.
Francis X. Beytagh, Jr.: That's where the Court started but I think that -- I think the Court went beyond that in Reynolds and the companion cases and determined it --
Tom C. Clark: But I don't know about the Court. I still stick to that, Baker.
Byron R. White: Well, do you insist that before Reynolds to apply, the body must have the legislative functions?
Francis X. Beytagh, Jr.: I don't think so because I think it's almost impossible to decide that. You end up with -- you know, you start backing of as to what it does and pretty soon you're -- it seems to me --
Byron R. White: Well, wouldn't the principle apply to election of statewide officials, let's say, treasure of the state wholly administrative offices?
Francis X. Beytagh, Jr.: I don't think that -- I don't know what you mean, the principle would apply. If he's elected statewide, I assume he's elected at large.
William J. Brennan, Jr.: Well he is but what if you have the unit vote system as (Inaudible)?
Francis X. Beytagh, Jr.: Well, it seems Gray versus Sanders takes care of that.
Byron R. White: Well, I know it takes care of it and because of -- because the Fourteenth Amendment does catch non-legislative --
Francis X. Beytagh, Jr.: Yes, sir.
Byron R. White: -- bodies or functions also?
Francis X. Beytagh, Jr.: I agree with that but as a policy matter, I think it's difficult to -- even if it didn't try to draw these lines between what does the local level's legislative and what is not.
William J. Brennan, Jr.: What was (Inaudible) with that system of electing judges by districts to use, the court, with statewide jurisdiction?
Francis X. Beytagh, Jr.: We point out in our brief in a fairly stance of footnote that there has been some litigation involving this question. I don't think that in a general, the parlance, judges are intended to be representative even if they are elected. I think it's a difficult problem. I personally would come out holding that the equal population principle does not apply.
William J. Brennan, Jr.: Well, I don't understand if you would, why you would say it does apply to bodies like the tax board as such.
Francis X. Beytagh, Jr.: I don't think I would say --
William J. Brennan, Jr.: (Inaudible)
Francis X. Beytagh, Jr.: -- say that it would --
William J. Brennan, Jr.: It would not --
Francis X. Beytagh, Jr.: -- apply, no, sir.
William J. Brennan, Jr.: Oh, I see.
Francis X. Beytagh, Jr.: Because as I said, it seems to me that you have to make a judgment when you get out on the extremes --
William J. Brennan, Jr.: Now, what is -- what's the criteria of the judgment? That they do or do not have legislative power?
Francis X. Beytagh, Jr.: No, not that but --
William J. Brennan, Jr.: But if --
Francis X. Beytagh, Jr.: But whether the body or the board of the office is one that -- it is intended to be a representative office. So that there is the relation between --
William J. Brennan, Jr.: Well, I don't follow. I don't follow, what -- what's represent -- what does representative mean if it doesn't mean having some legislative power? What does it mean?
Francis X. Beytagh, Jr.: Well, it seems to me that that representative means that that the state has made a judgment that there is a -- is the kind of relationship between the voter and the powers of the body or the person. Thus, that this person acts in some respects in the place of the individual, the voter, and I don't think we think that judges do that. I hope we don't. And that's the way the Third Circuit came out in one of these cases but -- I don't know. I think those are difficult questions and they're at the extreme difference.
Earl Warren: Mr. Strawhecker.
Paul O. Strawhecker: Mr. Chief Justice and may it please the Court. The 300 cases, I believe the Court is fully apprised of the -- let me say unusual circumstances, unique circumstances in the Sailors case. I'm sure the Court understands thoroughly the constitutional questions that we raised. Now we have one peculiar passage. The Solicitor General says that to the fact of the question which unfortunately is in our case, is constitutionally insignificant and we certainly agree. The difficulty is that the appellants have brought it here. It is one of their claims or relief that the transfer which triggered this litigation, the transfer by the Kent County Board of Education, two Kentwood public schools that I represent (Inaudible) public schools is void. And the relief I ask that this Court set that transfer aside. Now, that means six and a half million dollars of valuation to my school district client and the fourteen room modern schoolhouse. The three judges in the District Court were unanimous that at least the body was a de facto body and that the transfer should stand. Now, whatever else happened in Sailors in Number 430? I urged the Court to say that they affirm the three judges of the District Court and place -- prevent the transfer to stand. One last word, we urged that a constitutionally apportioned legislature is more competent to determine the method of selecting its numerous diverse board or agencies in selecting the membership of it in peculiar circumstances that may exist and change from time to time in the state than any court.